DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
In light of the current state of claim 1, the restriction has been withdrawn.
Information Disclosure Statement
The information disclosure statement filed 6-14-21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
There is no explanation of the relevance for the lined-through Non-Patent Literature.
Claim Objections
The claims are objected to because of the following informalities:
The claims use both “isostatically pressed” and “isostatically-pressed”.  One way with a hyphen or without the hyphen should be utilized throughout the claims and specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1 lines 5-6, the phrase “to form an isostatically-pressed coating onto said at least one blade edge” is unclear.  It is unclear this coating Claims 17 and 21 have the same issues.
With regards to claim 1 lines 5-6, the phrase “to form an isostatically-pressed coating onto said at least one blade edge” is unclear.  Assuming this coating is the same as the line 1 coating, it is unclear if the line 1 coating is on the blade edge or not.  Lines 1-2 do not disclose where the coating is.  Claims 17 and 21 have the same issue.
Claims 3 and 7 recite the limitation "said lower surface" on line 1.  There is insufficient antecedent basis for this limitation in the claims.
With regards to claim 3, it is unclear when the lower surface is adhered.  Is it before or after the isostatically pressing? 
Claim 5 recites the blade having an isostatically-pressed coating (from claim 1) and being uncoated.  This presents an ambiguity, as it is not clear whether the claim covers a blade having a coating or not.
Claims 6 and 13 recite the limitation "the range" on line 2.  There is insufficient antecedent basis for this limitation in the claims.
With regards to claims 6, 9-12, 14, 15, as currently written, claim 1 discloses two coatings and it is unclear which of the coatings is being referenced by these claims.
With regards to claim 14, claim 1 discloses at least one polymeric material and, as written, the claim 14 materials do not further limit the claim 1 at least one material which does not appear to be supported.  Claim 14 should disclose that “the at least one polymeric material is two polymeric materials”.

 With regards to claim 22, it is unclear what is meant by the phrase “used in conjunction with”.  The preambles of claims 21 and 22 disclose a cutting instrument.  Is the cutting instrument the shaver or instruments?
With regards to claim 22, it is unclear what structure allows for shaver to be considered a wet shaver and a dry shaver.  If a dry shaver is used with a wet material, is it no longer a dry shaver?
With regards to claim 22, it is unclear what structure defines an instrument as surgical and non-surgical.  Any cutting tool even non-conventional cutting tools can perform surgical intended uses.  Any surgical tool can perform non-surgical intended uses.  The limitations “medical or surgical instruments” and “non-surgical instruments” fail to further limit the cutting instrument of the preamble because the preamble cutting instrument is capable of performing surgical and non-surgical intended uses and, is therefore, capable of being considered both a surgical and non-surgical instrument.     
Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
23 March 2022
/Jason Daniel Prone/Primary Examiner, Art Unit 3724